DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to Applicant’s Reply of August 2, 2022.

Claims 3, 8, and 11 have been cancelled.  It is noted that page 6 of the Reply indicates that claim 17 was cancelled however claims 16-18 are missing form the claim set altogether.

Applicant’s amendment to claim 1 and cancellation of claims 3 and 11 overcome the previously presented 35 USC 112(b) rejection thereof.  IT is noted that if claim 17 was indeed intended to be cancelled that the cancellation of claim 17 would overcome the 35 USC 112(b) rejection thereof.

Applicant’s amendment to claims 1 and 9 overcome the previously presented 35 USC 102(a)(1) rejection thereof.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments with respect to claim 9 have been fully considered and are persuasive.  The 35 USC 102(a)(1) rejection of 9 has been withdrawn. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogers et al. (US 2013/0255935, Rogers).

Regarding claim 1:  Rogers discloses a method Abstract for lifting a first well tubular 14 nested in and in contact with a second well tubular 16 disposed in a well Fig 3, comprising:
moving a wellbore intervention tool 10 to a location along the first well tubular where the first well tubular 1s in contact with the second well tubular Fig 3;
operating the well intervention tool so as to displace part 26 – Fig 4 of a wall of the first well tubular until the displaced part of the wall of the first well tubular contacts the second well tubular and separates the first well tubular from contact with the second well tubular Fig 4, wherein a circumferentially continuous annular space 15 is opened between the first well tubular and the second well tubular Fig 4.

Regarding claim 5:  Wherein the first well tubular comprises a tubing [0008], [0024]. 

Regarding claim 6:  Wherein the second well tubular comprises a casing [0024].

Regarding claim 7:  The method further comprising filling the circumferentially continuous annular space with a barrier material [0037], [0049].

Allowable Subject Matter
Claims 9, 10, and 12-15 are allowed.

Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 2 and 9: The prior art of record fails to disclose or suggest that the displacing of the part of the wall of the first well tubular comprises bending a flap created in the wall of the first wellbore tubular by creating the at least one opening until the flap contacts the second well tubular as recited in the claimed method.

Regarding claim 4:  Claim 4 is considered allowable due to its dependence on claim 2.

Regarding claims 10 and 12-15:  These claims are considered allowable due to their dependence on claim 9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029. The examiner can normally be reached Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
8/15/2022